                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 WILLIE JAMES TERRELL, JR.,                 )
                                            )
               Plaintiff,                   )
                                            )
        v.                                  )   CIVIL ACTION NO. 5:17-CV-441 (MTT)
                                            )
 PATRICIA DENIESE DAVIS, et al.,            )
                                            )
               Defendants.                  )
                                            )


                                          ORDER

       Plaintiff Terrell moves for the Court to issue subpoenas and for a second

extension of time to file a motion for reconsideration. Docs. 84; 85; 86; 87.

       The motion for a second extension of time to file a motion for reconsideration

(Doc. 86) is GRANTED. The Plaintiff shall have up to and including October 18, 2019

to file a motion for reconsideration. For the following reasons, the motions for the

issuance of subpoenas (Docs. 84; 85; 87) are DENIED.

                                    I. BACKGROUND

       The Plaintiff alleges he was assaulted by other inmates and was injured in his

chest, elbow, and hip. Doc. 59 at 1. Prison medical staff referred him for CT scans and

X-rays. Id. at 2. On August 3, he was transported to a regional hospital and then to a

hospital in Augusta for X-rays of his pelvis, arm, and chest, as well as CT scans of his

head and neck. Id. Although the medical imaging revealed no abnormalities apart from

soft-tissue swelling in the elbow, the Plaintiff now believes he had a broken arm at the

time and continues to suffer from a hairline fracture in his hip. Id. at 3. He brought suit
against Defendants Kitchens and Dixon, who accompanied him to the hospital, for

deliberate indifference to serious medical needs, alleging they attempted to dissuade

the Plaintiff and the doctors from performing some of the X-rays and CT scans. Id. On

July 22, 2019, the Court adopted the Magistrate Judge’s Recommendation to grant the

Defendants’ motion for summary judgment as to all claims. Doc. 77. The Court granted

the Plaintiff’s motion for an extension of time to file a motion for reconsideration. Doc.

82.

       The Plaintiff now moves for the issuance of subpoenas. He wishes the Court to

subpoena Verizon Wireless, Inc. for the Defendants’ text messages and multimedia

messages. Doc. 84. He also requests the Court to subpoena medical records and

expert testimony from various doctors and to order a doctor to submit “a

written/typewritten opinion comparing the images and reports to make a determination

of worsening of conditions; and is a disability claim of impairment most likely to result.”

Docs. 84; 84-1; 84-2; 85-1.

                                     II. DISCUSSION

       Those requests are denied. First, the time for discovery has passed—in fact,

judgment was entered on July 23, 2019—and the Plaintiff has not shown any

justification for allowing additional discovery at this late stage. See Fed. R. Civ. P.

16(b)(4) (stating a schedule may only be modified for good cause). The discovery

period was ninety days from the date the Defendant filed an answer or dispositive

motion. Doc. 11 at 14. The Defendants filed a motion to dismiss on March 30, 2018;

the Court entered a stay pending resolution of the motion to dismiss on April 2, 2018;

and, as the Court explained to the Plaintiff, “discovery automatically recommenced in




                                             -2-
this case upon the resolution of the Defendants’ motion to dismiss on September 20,

2018.” Docs. 20; 35; 38. Discovery, therefore, expired in December 2018. Eight

months later and after the entry of judgment, the Plaintiff, in effect, moved to compel the

production of more documents and evidence to bolster his claims. The motion is

untimely. And even if the motion were not untimely, the requested subpoenas are

clearly overbroad, unduly burdensome, and unnecessary.

                                    III. CONCLUSION

       For those reasons, the Plaintiff’s motions for a subpoena (Docs. 84; 85; 87) are

DENIED. The motion for an extension of time to file a motion for reconsideration (Doc.

86) is GRANTED. The Plaintiff has up to and including October 18, 2019, to file a

motion for reconsideration.

       SO ORDERED, this 1st day of October, 2019.

                                                  s/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            -3-
